Citation Nr: 0839691	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-23 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1963 
to July 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  By way of a May 1996 rating decision, the RO denied 
service connection for hearing loss; the veteran did not 
appeal.

2.  Evidence received since the May 1996 rating decision is 
new to the record in that it was not previously submitted to 
agency decision makers; and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of service connection for hearing loss.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a claim of service connection for 
hearing loss was denied in May 1996, and there was no appeal.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2001).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).

The Board notes that the regulations governing new and 
material evidence were revised effective with claims received 
August 29, 2001, and thereafter.  However, because the 
veteran's claim to reopen was received in March 2001, before 
the new regulations became effective, the claim will be 
adjudicated under the regulations in effect prior to the 
change.

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the May 1996 denial, and that also bears directly and 
substantially upon the specific matter under consideration 
and, by itself or in connection with evidence previously 
considered, it is so significant that it must be considered 
in order to fairly decide the merits of the claim.

Considerable evidence and argument has been added to the 
record since the prior final denial in May 1996, some of 
which rises to the level of new and material evidence-it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Specifically, in October 
2008, the veteran submitted several lay statements, which 
included statements from his wife and two sisters.  Both of 
his sisters noted that since he came home from the Vietnam 
War, he could not hear as well as he did before he left for 
Vietnam.  Additionally, the veteran's wife stated that she 
was the person closest to the veteran when he left for and 
returned from Vietnam, and stated that she witnessed his 
hearing loss immediately after his return from Vietnam.  The 
Board finds that these lay statements from the veteran's 
sisters and wife, submitted in October 2008, are new in that 
the statements were not of record at the time of the May 1996 
denial of service connection.  The Board also finds that this 
new evidence is material in that it bears directly and 
substantially upon the specific matter under consideration, 
i.e., lay statements describing hearing loss immediately 
after discharge from the military in 1966.  Further, this new 
evidence is considered material because it provides a more 
complete disability picture of the circumstances surrounding 
the origins of the veteran's disability.  See Elkins v. West, 
12 Vet. App. 209, 214 (1999), rev'd on other grounds, 229 
F.3d 1369 (Fed. Cir. 2000).  Thus, the Board finds that new 
and material evidence to reopen a claim of service connection 
for the veteran's hearing loss has been presented, and the 
claim is therefore reopened.


ORDER

New and material evidence has been received to reopen a claim 
of service connection for hearing loss; to this limited 
extent, the appeal is granted.




REMAND

Turning to the merits of the veteran's underlying claim of 
service connection, the veteran contends that his reduced 
hearing acuity is the result of acoustic trauma associated 
with serving in Vietnam.  Specifically, the veteran stated 
that he was in combat, firing artillery, and serving as a 
gunner, and therefore he experienced significant noise 
exposure which damaged his hearing.  He noted that he started 
to have difficulty hearing within five years after his 
military duty.  The veteran denied any recreational noise 
exposure but stated that he had been a welder in the past and 
that was noisy, but denied any other occupational noise 
exposure, noting that he had been a minister for the last 15 
years.  As noted above, the record also contains lay 
statements from the veteran's sisters and wife received in 
October 2008, describing the veteran's current difficulty 
hearing, and noting that he experienced hearing loss shortly 
after returning from Vietnam.  Another statement from R.R., a 
retired colonel, noted that he personally observed the 
veteran in the performance of his duties as an ammunition 
truck driver and cannoneer in Vietnam.

The veteran's DD Form 214 shows that he served as a field 
artillery crewman while stationed in Vietnam.  A review of 
the service medical records does not reveal complaints 
related to hearing loss, and the veteran's entrance and 
discharge examinations, dated in September 1963 and July 
1966, both revealed normal clinical evaluations for the 
veteran's ears.  In addition, on his July 1966 report of 
medical history, the veteran stated that he had never had, 
and did not then have, any problems with his ears.

A September 2003 audiological evaluation provided by Hometown 
Hearing and Audiology reported that the right ear thresholds 
indicated a sloping, mild to severe sensorineural hearing 
loss, and the left ear thresholds indicate a rising, moderate 
to mild sensorineural hearing loss from 1500-8000 Hz.  In 
March 2005, the veteran was afforded a VA audiological 
examination.  Pure tone threshold averages were 59 for the 
right ear, and 61 for the left ear.  Speech audiometry 
revealed speech recognition ability of 72 percent in the 
right ear and of 64 percent in the left ear.  The examiner 
diagnosed the veteran with moderate to severe sloping 
sensorineural hearing loss.  Regarding the etiology of the 
veteran's hearing loss, the examiner concluded that it was 
not as likely as not that his hearing loss was related to his 
military duty.  The examiner explained that he had reviewed 
the claims file, which showed a September 1963 enlistment 
physical that revealed normal pure tone hearing bilaterally 
and a separation physical in July 1966, which also showed 
normal pure tone hearing bilaterally.  Further, the examiner 
noted that the veteran answered no when asked if he had 
hearing loss.  In sum, the examiner opined that even though 
the veteran had in-service noise exposure, the record noted 
that the veteran left service without complaining of hearing 
loss, and there was no evidence of loss of hearing acuity 
when he was evaluated at discharge.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

In this case, the Board finds that this claim must be 
remanded to obtain another medical nexus opinion, which 
considers the newly submitted lay statements documenting the 
veteran's problems with hearing acuity immediately following 
discharge.  Specifically, the examiner should review the lay 
statements from the veteran's family members describing how 
his hearing was normal when he left for Vietnam, but had 
evidently decreased on his return.  After taking into account 
all the evidence of record, including the lay statements 
submitted in October 2008, the examiner should offer an 
opinion as to whether the veteran's currently diagnosed 
hearing loss is etiologically related to his military 
service.  As such, the Board will remand to obtain a new VA 
nexus opinion to determine whether it is at least as likely 
as not that the veteran has currently diagnosed hearing loss 
that is attributable to his military service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The veteran should be afforded a VA 
audiological examination, conducted by an 
audiologist with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current 
hearing loss is attributable to the 
veteran's active military service.  The 
audiologist should include an opinion as 
to whether it is at least as likely as 
not that the veteran's current hearing 
loss is attributable to military service, 
taking into consideration the lay 
statements submitted in October 2008, 
which describe hearing loss immediately 
following discharge.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  (Should 
the veteran fail to report for the 
examination, the medical nexus opinion 
should be sought based on a review of the 
record.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


